Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 7-11, 13, and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim15, 18, 23, and 24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Sean O’Neill on 2/1/2021.

The application has been amended as follows:
In claim 1, line 1, remove the space after “structure”.
In claim 1, line 6, insert --plurality of-- between “the” and “polymer”.
In claim 1, line 7, insert --plurality of-- between “the” and “polymer”.
In claim 3, line 3, insert --plurality of-- between “the” and “polymer”.
In claim 7, line 7, insert -- or-- at the end of the line after “polyphenylsulfone;”.
In claim 8, line 2, insert --plurality of-- between “the” and “polymer”.
In claim 9, line 2, insert delete “polymer” and insert --core-sheath--.
In claim 9, line 3, insert --ones of the plurality of-- between “other” and “polymer”.
In claim 10, line 2, insert --plurality of-- between “the” and “polymer”.
In claim 11, line 2, insert --plurality of-- between “the” and “polymer”.
In claim 18, line 3, replace “of” with --or--.
In claim 23, line 5, insert --and-- after “conductivity, ”.
In claim 28, line 2, insert --plurality of-- between “the” and “polymer”.
In claim 29, line 2, insert --plurality of-- between “the” and “polymer”.
In claim 30, line 2, insert --plurality of-- between “the” and “polymer”.	

Allowable Subject Matter
Claims 1-4, 7-11, 13, 15, 18, and 23-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn